DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 21, 2021, has been entered.
Response to Arguments
Applicant's arguments filed July 21, 2021, have been fully considered, in view of the amendments to the claims, and are persuasive.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 5 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of each of the independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer ceramic electronic component comprising… wherein each outer electrode includes a metal layer including at least a Pd layer, an Ni layer, and an Sn layer laminated in the order of the Pd layer, the Ni layer, and the Sn layer from a side close to the laminate; the metal layers are located at an outermost surface of the outer electrodes; and a thickness of each Ni layer is greater than or equal to about 0.4 µm; in each outer electrode, the Ni layer is completely covered by the Sn layer; and in each outer independent claim 1. 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of a mounting structure for a multilayer ceramic electronic component mounted on a circuit board, the mounting structure comprising: the multilayer ceramic electronic component comprising a laminate and outer electrodes… wherein the laminate includes… each outer electrode includes a metal layer including at least a Pd layer, an Ni layer, and an Sn layer laminated in the order of the Pd layer, the Ni layer, and the Sn layer from a side close to the laminate; the metal layers are located at an outermost surface of the outer electrodes; a thickness of each Ni layer is greater than or equal to about 0.4 µm; in each outer electrode, the Ni layer is completely covered by the Sn layer; in each outer electrode, an end of at least one of the Pd layer, the Ni layer, and the Sn layer extends to the laminate, as recited in combination in independent claim 5. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in each of the independent claims are believed to render the claims individually and the claims respectively dependent thereto patentable over the prior art of record. For example, see and compare US 2016/0381802 FIG. 2: base electrodes 22a which are baked layers (not sintered) which may include Pd (paragraph 48), laminated plated layers 24a which may include an Ni and Sn layer (paragraph 52); with instant application FIG. 2b: base electrodes 34a (baked layers); laminated metal layers of Pd (28), Ni (30), and Sn (32), of which the Pd layer may be a laminated layer that is sintered or plated.
Therefore claims 1-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210183581 (see, e.g., FIG. 2, paragraph 54, claim 15); US 20200265999 (see, e.g., paragraph 65, claim 17); US 20210057154 (see, e.g., FIG. 2, paragraph 88); US 20210202163 (see, e.g., paragraph 58); US 20210202161 (see, e.g., paragraph 63); US 20210202162 (see, e.g., paragraph 60); and US 20210202160 (see, e.g., paragraph 101).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848